UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 1, 2012 HICKORY TECH CORPORATION (Exact name of registrant as specified in its charter) Minnesota 0-13721 41-1524393 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 221 East Hickory Street, P.O. Box 3248, Mankato, MN 56002-3248 (Address of principal executive offices) (Zip Code) (800) 326-5789 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. HickoryTech Corporation presented its first quarter 2012 earnings conference call on May 1, 2012.Supporting materials for the first quarter 2012 conference call presentation also include additional non-GAAP reconciliations and are furnished as an exhibit in Item 9.01. Item 9.01. Financial Statements and Exhibits. (c)Exhibits. First quarter 2012 conference call presentation dated May 1, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:May 1, 2012 HICKORY TECH CORPORATION By:/s/ John W. Finke John W. Finke, President and Chief Executive Officer By:/s/ David A. Christensen David A. Christensen, Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description First quarter 2012 conference call presentation dated May 1, 2012.
